PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the referee’s report. Neither party has filed a petition for review.
The Florida Bar filed a complaint alleging eight counts of professional misconduct. The referee found that the facts shown by the evidence did not support the charges on seven of the eight counts and recommended that respondent be found not guilty on those seven counts. On one count, the referee found that respondent had committed professional misconduct and recommended that he be found guilty of violating Disciplinary Rule 9-102(B)(4) of the former Code of Professional Responsibility, by failure promptly to pay or deliver as requested the funds which his client was entitled to receive.
The referee recommended that respondent be given a public reprimand by the Board of Governors of The Florida Bar and that he be required to pay all of the costs incurred by The Florida Bar in this proceeding. We approve the referee’s report. Respondent shall receive a public reprimand from the Board of Governors.
The costs of this proceeding are assessed against the respondent. Judgment is entered against Raymond J. Takiff for costs in the amount of $14,562.03, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.